Exhibit 10.11.12

 

 

TWELFTH AMENDMENT TO, AND WAIVER UNDER, CREDIT AGREEMENT

 

THIS TWELFTH AMENDMENT TO, AND WAIVER UNDER, CREDIT AGREEMENT (this “Twelfth
Amendment”) is made and entered into as of May 20, 2008, by and among the
financial institutions identified on the signature pages hereof (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, as arranger
and administrative agent for the Lenders (in such capacities, together with any
successor arranger and administrative agent, “Agent”), and TRC COMPANIES, INC.,
a Delaware corporation (the “Administrative Borrower”), on behalf of all
Borrowers.

 

WITNESSETH:

 

WHEREAS, the Administrative Borrower, the Administrative Borrower’s Subsidiaries
party thereto, the Lenders and Agent are parties to that certain Credit
Agreement, dated as of July 17, 2006 (as amended as of October 31, 2006, as of
November 29, 2006, as of December 29, 2006, as of January 31, 2007, as of
July 30, 2007, as of September 25, 2007, as of November 28, 2007, as of
December 14, 2007, as of March 3, 2008, as of April 4, 2008, and as of April 22,
2008, and as the same may be further amended, modified, supplemented or amended
and restated from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 5.9 of the Credit Agreement, Borrowers are
obligated to keep their and their Restricted Subsidiaries’ Inventory and
Equipment (other than vehicles and Equipment out for repair or maintained with
customers in the ordinary course of business) only at the locations specified on
Schedule 4.5; provided, however, that Administrative Borrower may amend Schedule
4.5 so long as such amendment occurs by written notice to Agent not less than 30
days prior to the date on which such Inventory or Equipment is moved to such new
location, so long as such new location is within the continental United States,
and so long as, at the time of such written notification, the applicable
Borrower provides Agent a Collateral Access Agreement with respect thereto
(provided that a Collateral Access Agreement shall only be required to be
delivered if books and records are maintained at such location);

 

 WHEREAS, TRC Environmental Corporation moved certain of its Inventory and
Equipment, from 2313 W. Sam Houston Parkway North, Houston, Texas 77043 and 1500
City West Boulevard, Houston, Texas 77042 to 10011 Meadowglen, Houston, Texas
77042, without providing to Agent the notice and Collateral Access Agreement
required by Section 5.9 of the Credit Agreement;

 

WHEREAS, pursuant to the Ninth Amendment to, and Waiver under Credit Agreement
dated as of March 3, 2008 among the parties hereto, in consideration of the
waiver provided therein by Agent and the Lenders, the Borrowers agreed to
deliver to Agent a Collateral Access Agreement with respect to the Collateral
located at 10011 Meadowglen, Houston, Texas 77042 (the “Meadowglen Collateral
Access Agreement”) on or prior to April 30, 2008;

 

WHEREAS, the Borrowers have not yet delivered to Agent the Meadowglen Collateral
Access Agreement (the “Section 5.9 Default”);

 

 

--------------------------------------------------------------------------------


 

 

WHEREAS, pursuant to Section 6.16(a) of the Credit Agreement, the Borrowers were
required to achieve EBITDA of at least $9,018,000 for the 9-month period ended
March 31, 2008 (the “March 2008 EBITDA Requirement”);

 

WHEREAS, the Borrowers have failed to comply with the March 2008 EBITDA
Requirement (the “March 2008 EBITDA Default”, and together with the Section 5.9
Default, the “Applicable Defaults”);

 

WHEREAS, the Administrative Borrower has requested Agent and the Lenders to
waive the Applicable Defaults, and Agent and the Lenders have agreed to do so
subject to the terms and conditions set forth herein; and

 

WHEREAS, Agent, the Lenders and the Borrowers have agreed to amend the Credit
Agreement, all as herein provided subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

 

Section 1.              Definitions.  Any capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

 

Section 2.              Waivers Under Credit Agreement.  Subject to the
satisfaction of the terms and conditions set forth herein, Agent and the
Required Lenders hereby (a) waive the Section 5.9 Default; provided that the
waiver under this clause (a) shall be rescinded and no longer effective as of
June 15, 2008 if the Borrowers fail to deliver to Agent the Meadowglen
Collateral Access Agreement on or prior to June 15, 2008; and (b) waive the
March 2008 EBITDA Default.

 

Section 3.              Amendments to Credit Agreement.  Subject to the terms
and conditions set forth herein, the Credit Agreement is hereby amended, as of
the Effective Date (defined below), as follows:

 

3.01.       Amendments to Schedule 5.3 of the Credit Agreement.  The left hand
column in the third row of the table in Schedule 5.3 to the Credit Agreement
relating to Parent’s Projections is hereby amended by adding the following at
the end thereof: “; provided, further, that with respect to fiscal year 2009,
Borrowers shall deliver the required information and documents to Agent on or
prior to July 31, 2008.”

 

3.02.       Amendments to Section 6.16(a) of the Credit Agreement. 
Section 6.16(a) of the Credit Agreement is hereby amended by deleting it in its
entirety and inserting the following in lieu thereof:

 

(a)           Minimum EBITDA.  Fail to achieve EBITDA, measured on a quarterly
basis, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:

 

 

2

--------------------------------------------------------------------------------


 

 

 

Applicable Amount

 

 

Applicable Period

 

 

 

 

$7,945,000

 

 

For the 12 month period ending June 30, 2008

 

 

 

 

An amount determined by Agent based on the projections delivered pursuant to
Section 5.3 satisfactory to Agent (or if Borrowers fail to timely deliver such
projections, an amount reasonably determined by Agent but in no event less than
$2,400,000), unless otherwise agreed to in writing by Agent, Required Lenders
and Borrowers

 

 

For the 3 month period ending September 30, 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

An amount determined by Agent based on the projections delivered pursuant to
Section 5.3 satisfactory to Agent (or if Borrowers fail to timely deliver such
projections, an amount reasonably determined by Agent), unless otherwise agreed
to in writing by Agent, Required Lenders and Borrowers

 

 

For the 6 month period ending December 31, 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

An amount determined by Agent based on the projections delivered pursuant to
Section 5.3 satisfactory to Agent (or if Borrowers fail to timely deliver such
projections, an amount reasonably determined by Agent), unless otherwise agreed
to in writing by Agent, Required Lenders and Borrowers

 

 

For the 9 month period ending March 31, 2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

An amount determined by Agent based on the projections delivered pursuant to
Section 5.3 satisfactory to Agent (or if Borrowers fail to timely deliver such
projections, an amount reasonably determined by Agent but in no event less than
$13,000,000), unless otherwise agreed to in writing by Agent, Required Lenders
and Borrowers

 

 

For the 12 month period ending June 30, 2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

An amount determined by Agent based on the projections delivered pursuant to
Section 5.3 satisfactory to Agent (or if Borrowers fail to timely deliver such
projections, an amount reasonably determined by Agent but in no event less than
$16,000,000), unless otherwise agreed to in writing by Agent, Required Lenders
and Borrowers

 

 

For the 12 month period ending each quarter thereafter

 

 

 

3

--------------------------------------------------------------------------------


 

 

Section 4.              Representations and Warranties.  In order to induce
Agent and the Lenders to enter into this Twelfth Amendment, the Administrative
Borrower, for itself and on behalf of all of the other Borrowers, hereby
represents and warrants that:

 

4.01.       No Default.  At and as of the date of this Twelfth Amendment and at
and as of the Effective Date and both prior to (other than with respect to the
Applicable Defaults) and after giving effect to this Twelfth Amendment, no
Default or Event of Default exists and is continuing.

 

4.02.       Representations and Warranties True and Correct.  At and as of the
date of this Twelfth Amendment and both prior to (other than with respect to the
Applicable Defaults) and after giving effect to this Twelfth Amendment, each of
the representations and warranties contained in the Credit Agreement and other
Loan Documents is true and correct in all material respects.

 

4.03.       Corporate Power, Etc.  Administrative Borrower (a) has all requisite
corporate power and authority to execute and deliver this Twelfth Amendment and
to consummate the transactions contemplated hereby for itself and, in the case
of Administrative Borrower, on behalf of all of the other Borrowers, and (b) has
taken all action, corporate or otherwise, necessary to authorize the execution
and delivery of this Twelfth Amendment and the consummation of the transactions
contemplated hereby for itself and, in the case of Administrative Borrower, on
behalf of all of the other Borrowers.

 

4.04.       No Conflict.  The execution, delivery and performance by
Administrative Borrower (on behalf of itself and all of the other Borrowers) of
this Twelfth Amendment will not (a) violate any provision of federal, state, or
local law or regulation applicable to any Borrower, the Governing Documents of
any Borrower, or any order, judgment or decree of any court or other
Governmental Authority binding on any Borrower, (b) conflict with or result in
any breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of any Borrower, (c) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any properties or assets of any Borrower, other than Permitted Liens, or
(d) require any approval of any Borrower’s interestholders or any approval or
consent of any Person under any material contractual obligation of any Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect.

 

4.05.       Binding Effect.  This Twelfth Amendment has been duly executed and
delivered by the Administrative Borrower (on behalf of itself and all of the
other Borrowers) and constitutes the legal, valid and binding obligation of the
Administrative Borrower (on behalf of itself and all of the other Borrowers),
enforceable against the Administrative Borrower (on behalf of itself and all of
the other Borrowers) in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors’ rights generally, and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 5.              Conditions.  This Twelfth Amendment shall be effective
upon the fulfillment by the Borrowers, in a manner satisfactory to Agent and the
Lenders, of all of the following conditions precedent set forth in this
Section 5 (such date, the “Effective Date”):

 

5.01.       Execution of the Twelfth Amendment.  Each of the parties hereto
shall have executed an original counterpart of this Twelfth Amendment and shall
have delivered (including by way of telefacsimile or electronic mail) the same
to Agent.

 

5.02.       Amendment Fee.  Borrowers shall have paid to Agent, for the ratable
benefit of the Lenders, in immediately available funds an amendment fee equal to
$75,000.

 

5.03.       Representations and Warranties.  As of the Effective Date, the
representations and warranties set forth in Section 4 hereof shall be true and
correct.

 

5.04.       Compliance with Terms.  Borrowers shall have complied in all
respects with the terms hereof and of any other agreement, document, instrument
or other writing to be delivered by Borrowers in connection herewith.

 

4

--------------------------------------------------------------------------------


 

5.05.       Delivery of Other Documents.  Agent shall have received all other
instruments, documents and agreements as Agent may reasonably request, in form
and substance reasonably satisfactory to Agent.

 

Section 6.              Miscellaneous.

 

6.01.       Continuing Effect.  Except as specifically provided herein, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects.

 

6.02.       No Waiver; Reservation of Rights.  This Twelfth Amendment is limited
as specified and the execution, delivery and effectiveness of this Twelfth
Amendment shall not operate as a modification, acceptance or waiver of any
provision of the Credit Agreement, or any other Loan Document, except as
specifically set forth herein.  Notwithstanding anything contained in this
Twelfth Amendment to the contrary, Agent and the Lenders expressly reserve the
right to exercise any and all of their rights and remedies under the Credit
Agreement, any other Loan Document and applicable law in respect of any Default
or Event of Default (except to the extent set forth in Section 2 with respect to
the Applicable Defaults).

 

6.03.       References.

 

(a)           From and after the Effective Date, (i) the Credit Agreement, the
other Loan Documents and all agreements, instruments and documents executed and
delivered in connection with any of the foregoing shall each be deemed amended
hereby to the extent necessary, if any, to give effect to the provisions of this
Twelfth Amendment and (ii) all of the terms and provisions of this Twelfth
Amendment are hereby incorporated by reference into the Credit Agreement, as
applicable, as if such terms and provisions were set forth in full therein, as
applicable.

 

(b)           From and after the Effective Date, (i) all references in the
Credit Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the Credit Agreement shall mean the Credit Agreement
as amended hereby and (ii) all references in the Credit Agreement, the other
Loan Documents or any other agreement, instrument or document executed and
delivered in connection therewith to  “Credit Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended hereby.

 

6.04.       Governing Law.  THIS TWELFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.05.       Severability.  The provisions of this Twelfth Amendment are
severable, and if any clause or provision shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision in this Twelfth
Amendment in any jurisdiction.

 

6.06.       Counterparts.  This Twelfth Amendment may be executed in any number
of counterparts, each of which counterparts when executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of

 

 

5

--------------------------------------------------------------------------------


 

 

this Twelfth Amendment by telefacsimile or electronic mail shall be equally
effective as delivery of a manually executed counterpart.  A complete set of
counterparts shall be lodged with the Administrative Borrower, Agent and each
Lender.

 

6.07.       Headings.  Section headings in this Twelfth Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Twelfth Amendment for any other purpose.

 

6.08.       Binding Effect; Assignment.  This Twelfth Amendment shall be binding
upon and inure to the benefit of Borrowers, Agent and the Lenders and their
respective successors and assigns; provided, however, that the rights and
obligations of Borrowers under this Twelfth Amendment shall not be assigned or
delegated without the prior written consent of Agent and the Lenders.

 

6.09.       Expenses.  Borrowers agree to pay Agent upon demand, for all
reasonable expenses, including reasonable fees of attorneys and paralegals for
Agent and the Lenders (who may be employees of Agent or the Lenders), incurred
by Agent and the Lenders in connection with the preparation, negotiation and
execution of this Twelfth Amendment and any document required to be furnished
herewith.

 

6.10.       Integration.  This Twelfth Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

[Signature page follows]

 

 

 

6

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

ADMINISTRATIVE BORROWER:

 

 

 

 

 

TRC COMPANIES, INC., a Delaware

 

 

corporation, as Administrative Borrower, on

 

 

behalf of itself and all other Borrowers

 

 

 

 

 

By:

/S/ Martin H. Dodd

 

 

Name:

Martin H. Dodd

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

AGENT AND LENDERS:

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

 

as Agent and as a Lender

 

 

 

 

 

By:

/S/ Jason P. Shanahan

 

 

Name:

Jason P. Shanahan

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

TEXTRON FINANCIAL CORPORATION,

 

 

as a Lender

 

 

 

 

 

By:

/S/ Chris Grivakis

 

 

Name:

Chris Grivakis

 

 

Title:

Senior Account Executive

 

 

 

 

[SIGNATURE PAGE OF TWELFTH AMENDMENT]

 

--------------------------------------------------------------------------------